Case 2:19-cv-00487-SJF-ARL Document 22 Filed 01/25/21 Page 1 of 13 PageID #: 221




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                                              FILED
 -------------------------------------------------------------X                            CLERK
 JOSEPH A. CHIOFALO, on behalf of himself
 and all others similarly situated,                                           5:14 pm, Jan 25, 2021
                                                                                   U.S. DISTRICT COURT
                                    Plaintiff,                                EASTERN DISTRICT OF NEW YORK
                                                                  ORDER            LONG ISLAND OFFICE
                  -against-                                       19-CV-487(SJF)(ARL)

 FORSTER & GARBUS, LLP, RONALD
 FORSTER and MARK A. GARBUS,

                                     Defendants.
 -------------------------------------------------------------X
 FEUERSTEIN, District Judge:

 I.      Introduction

         On January 24, 2019, plaintiff Joseph A. Chiofalo (“plaintiff”) commenced this putative

 class action against defendants Forster & Garbus, LLP (“F&G”), Ronald Forster (“Forster”) and

 Mark A. Garbus (“Garbus”) alleging violations of the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692, et seq. Pending before the Court is defendants’ motion for

 summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure. For the reasons

 set forth below, defendants’ motion is granted.



 II.     Background

         A.       Factual Allegations

          F&G sent a letter, dated January 24, 2018, to plaintiff seeking to collect a balance of

 three thousand six hundred fifty-five dollars and eleven cents ($3,655.11) in the effort to collect

 a credit card debt owed by plaintiff to Barclays Bank Delaware (“BBD”) (the “Collection

 Letter”). (Compl., Ex. 1). The upper right corner of the Collection Letter reads, “FORSTER &

                                                         1
Case 2:19-cv-00487-SJF-ARL Document 22 Filed 01/25/21 Page 2 of 13 PageID #: 222




 GARBUS, LLP A NEW YORK LAW FIRM” and lists the names of attorneys associated with

 F&G. (Id.) Below that, the letter provides, “BALANCE DUE as of January 24, 2018 ›

 $3,655.11”, below that is a reference number, below that is the last four digits of an account

 number, and directly below the account number it states, “Re › BARCLAYS BANK

 DELAWARE.” (Id.)

         The main text of the letter reads, in relevant part, “Your account has been placed with this

 office for collection. . . . If you request this office in writing within 30 days after receiving this

 notice, this office will provide you with the name and address of the original creditor, if different

 from the current creditor. Please note that we are required, under federal law, to advise you that

 we are debt collectors. . . .” (Compl., Ex. 1). A detachable section at the bottom of the letter

 states, “MAKE CHECK PAYABLE TO: FOSTER & GARBUS LLP as attorneys” and again

 provides the balance due and states, “Re › BARCLAYS BANK DELAWARE.” (Id.) The letter

 does not include any language indicating that the debt was transferred, sold or assigned. (See Id.)



         B.      Procedural History

         On January 24, 2019, plaintiff commenced this putative class action against defendants

 alleging violations of the FDCPA. Issue was joined by the service of an answer on behalf of

 defendants on March 30, 2019.

         Defendants now move for summary judgment pursuant to Rule 56 of the Federal Rules of

 Civil Procedure.




                                                    2
Case 2:19-cv-00487-SJF-ARL Document 22 Filed 01/25/21 Page 3 of 13 PageID #: 223




 III.       Discussion 1

            A. Standard of Review

            “Summary judgment is proper ‘if the movant shows that there is no genuine dispute as to

 any material fact and the movant is entitled to judgment as a matter of law.’” ING Bank N.V. v.

 M/V TEMARA, IMO No. 9333929, 892 F.3d 511, 518 (2d Cir. 2018) (quoting Fed. R. Civ. P.

 56(a)); accord Jaffer v. Hirji, 887 F.3d 111, 114 (2d Cir. 2018). In ruling on a summary

 judgment motion, the district court must first “determine whether there is a genuine dispute as to

 a material fact, raising an issue for trial.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184,

 202 (2d Cir. 2007); see also Ricci v. DeStefano, 557 U.S. 557, 129 S. Ct. 2658, 2677, 174 L. Ed.

 2d 490 (2009) (“On a motion for summary judgment, facts must be viewed in the light most

 favorable to the nonmoving party only if there is a ‘genuine’ dispute as to those facts.” (emphasis

 added)). On a motion for summary judgment, “[a] fact is material if it might affect the outcome

 of the suit under the governing law[.]” Baldwin v. EMI Feist Catalog, Inc., 805 F.3d 18, 25 (2d

 Cir. 2015).

            In reviewing the record to determine whether there is a genuine issue for trial, the court

 must “construe the evidence in the light most favorable to the non-moving party,” Centro de la

 Comunidad Hispana de Locust Valley v. Town of Oyster Bay, 868 F.3d 104, 109 (2d Cir. 2017),

 and “resolve all ambiguities, and credit all factual inferences that could rationally be drawn, in

 favor of the party opposing summary judgment.” Davis-Garett v. Urban Outfitters, Inc., 921

 F.3d 30, 45 (2d Cir. 2019); see also Hancock v. County of Rensselaer, 882 F.3d 58, 64 (2d Cir.

 2018) (“In determining whether there is a genuine dispute as to a material fact, we must resolve



 1
     Unless otherwise noted, case quotations omit all internal quotation marks, citations, footnotes, and alterations.
                                                              3
Case 2:19-cv-00487-SJF-ARL Document 22 Filed 01/25/21 Page 4 of 13 PageID #: 224




 all ambiguities and draw all inferences against the moving party.”) “A genuine issue of material

 fact exists if the evidence is such that a reasonable jury could return a verdict for the nonmoving

 party.” Pollard v. New York Methodist Hosp., 861 F.3d 374, 378 (2d Cir. 2017); accord Nick’s

 Garage, Inc. v. Progressive Casualty Ins. Co., 875 F.3d 107, 113-14 (2d Cir. 2017). “Where the

 record taken as a whole could not lead a rational trier of fact to find for the nonmoving party,

 there is no genuine issue for trial.” Ricci, 557 U.S. at 586, 129 S. Ct. at 2677; accord Baez v.

 JetBlue Airways Corp., 793 F.3d 269, 274 (2d Cir. 2015).

        “The moving party bears the initial burden of showing that there is no genuine dispute as

 to a material fact.” CILP Assocs., L.P. v. PriceWaterhouse Coopers LLP, 735 F.3d 114, 123 (2d

 Cir. 2013); accord Jaffer, 887 F.3d at 114. “[W]hen the moving party has carried its burden[,] . .

 . its opponent must do more than simply show that there is some metaphysical doubt as to the

 material facts . . . [,]” Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct. 1769, 167 L. Ed. 2d 686

 (2007), and must offer “some hard evidence showing that its version of the events is not wholly

 fanciful[.]” Miner v. Clinton County, N.Y., 541 F.3d 464, 471 (2d Cir. 2008). The nonmoving

 party can only defeat summary judgment “by adduc[ing] evidence on which the jury could

 reasonably find for that party.” Lyons v. Lancer Ins. Co., 681 F.3d 50, 56 (2d Cir. 2012). “The

 mere existence of a scintilla of evidence in support of the [non-movant’s] position will be

 insufficient to defeat a summary judgment motion[,]” Fabrikant v. French, 691 F.3d 193, 205

 (2d Cir. 2012); and “[a] court cannot credit a plaintiff=s merely speculative or conclusory

 assertions.” DiStiso v. Cook, 691 F.3d 226, 230 (2d Cir. 2012); see also Federal Trade Comm’n

 v. Moses, 913 F.3d 297, 305 (2d Cir. 2019) (“[A] party may not rely on mere speculation or

 conjecture as to the true nature of the facts to overcome a motion for summary judgment.”);


                                                   4
Case 2:19-cv-00487-SJF-ARL Document 22 Filed 01/25/21 Page 5 of 13 PageID #: 225




 Flores v. United States, 885 F.3d 119, 122 (2d Cir. 2018) (“While we are required to resolve all

 ambiguities and draw all permissible factual inferences in favor of the non-moving party, . . .

 conclusory statements, conjecture, or speculation by the party resisting the motion will not defeat

 summary judgment[.]”) Since “there is no issue for trial unless there is sufficient evidence

 favoring the nonmoving party for a jury to return a verdict for that party[,] . . . [i]f the evidence is

 merely colorable, . . . or is not significantly probative, . . . summary judgment may be granted.”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).



         B. FDCPA Claims

         Initially, since plaintiff does not specifically oppose, or otherwise address, so much of

 defendants’ motion as seeks summary judgment dismissing plaintiff’s claims seeking to impose

 personal liability upon Forster and Garber, they seemingly abandoned those claims. See Jackson

 v. Federal Express, 766 F.3d 189, 198 (2d Cir. 2014) (holding that in cases where a counseled

 party makes only a partial response to a motion for summary judgment, referencing some claims

 or defenses but not others, “a court may, when appropriate, infer from a party’s partial opposition

 that relevant claims or defenses that are not defended have been abandoned.”); e.g. Kovaco v.

 Rockbestos-Surprenant Cable Corp., 834 F.3d 128, 143 (2d Cir. 2016) (“[P]leadings often are

 designed to include all possible claims or defenses, and parties are always free to abandon some

 of them. And insofar as summary judgment is known as a highly useful method of narrowing the

 issues for trial, it follows that preparation of a response to a motion for summary judgment is a

 particularly appropriate time for a non-movant party to decide whether to pursue or abandon

 some claims or defenses. Accordingly, generally . . . a partial response reflects a decision by a


                                                    5
Case 2:19-cv-00487-SJF-ARL Document 22 Filed 01/25/21 Page 6 of 13 PageID #: 226




 party’s attorney to pursue some claims or defenses and to abandon others, and a court may, when

 appropriate, infer from a party’s partial opposition that relevant claims or defenses that are not

 defended have been abandoned.”) Accordingly, the branch of defendants’ motion for summary

 judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure dismissing plaintiff’s

 claims seeking to impose personal liability upon Forster and Garber is granted and defendants

 are granted judgment as a matter of law dismissing plaintiff’s claims seeking to impose personal

 liability upon Forster and Garber in their entirety with prejudice.



                1. Failure to Properly Identify Creditor Claim

        Under the FDCPA, a debt collector is obligated to identify “the name of the creditor to

 whom the debt is owed,” 15 U.S.C. § 1692g(a)(2), and “may not use any false, deceptive, or

 misleading representation or means in connection with the collection of any debt,” 15 U.S.C. §

 1692e. Plaintiff claims that the Collection Letter violates both of those provisions of the FDCPA

 by failing to properly identify the creditor.

        Since “the FDCPA is primarily a consumer protection statute, . . . [courts] must construe

 its terms in liberal fashion to achieve the underlying Congressional purpose[,]” Avila v.

 Riexinger & Assocs., LLC, 817 F.3d 72, 75 (2d Cir. 2016), which “is to ‘eliminate abusive debt

 collection practices by debt collectors, to insure that those debt collectors who refrain from using

 abusive debt collection practices are not competitively disadvantaged, and to promote consistent

 State action to protect consumers against debt collection abuses.’” Id. (quoting 15 U.S.C. §

 1692(e)).




                                                   6
Case 2:19-cv-00487-SJF-ARL Document 22 Filed 01/25/21 Page 7 of 13 PageID #: 227




        In assessing whether a collection letter violates the FDCPA, courts apply an objective

 “least sophisticated consumer” standard, pursuant to which “a collection notice can be

 misleading if it is open to more than one reasonable interpretation, at least one of which is

 inaccurate.” Avila, 817 F.3d at 75. However, in applying the least sophisticated consumer

 standard, the Court must “bear in mind the [FDCPA’s] ‘dual purpose’: in addition to protecting

 consumers against deceptive debt collection practices, the objective test . . . protects debt

 collectors from unreasonable constructions of their communications.” Jacobson v. Healthcare

 Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008). “The hypothetical least sophisticated consumer

 does not have the astuteness of a ‘Philadelphia lawyer’ or even the sophistication of the average,

 everyday, common consumer, but is neither irrational nor a dolt.” Ellis v. Solomon & Solomon,

 P.C., 591 F.3d 130, 135 (2d Cir. 2010). Since the least sophisticated consumer standard

 “carefully preserve[s] the concept of reasonableness[,] . . . the FDCPA does not aid plaintiffs

 whose claims are based on bizarre or idiosyncratic interpretations of collection notices.”

 Jacobson, 516 F.3d at 90; accord Huebner v. Midland Credit Mgmt., Inc., 897 F.3d 42, 52 (2d

 Cir. 2018), cert. denied, 139 S. Ct. 1282, 203 L. Ed. 2d 280 (2019). “Because the least

 sophisticated consumer standard is objective, the determination of how the least sophisticated

 consumer would view language in a defendant’s collection letter is a question of law.” Lugo v.

 Forster & Garbus, LLP, No. 19-cv-01435, 2019 WL 5303957, at *1 (E.D.N.Y. Oct. 21, 2019).

        “[E]ven the least sophisticated consumer can be presumed to possess a rudimentary

 amount of information about the world and a willingness to read a collection notice with some

 care.” Ellis, 591 F.3d at 135. Moreover, “[t]he least sophisticated consumer does not read a debt

 collection letter in complete isolation from her financial history[,]” Ocampo v. Client Servs., Inc.,


                                                   7
Case 2:19-cv-00487-SJF-ARL Document 22 Filed 01/25/21 Page 8 of 13 PageID #: 228




 No. 18-cv-4326, 2019 WL 2881422, at * 2 (E.D.N.Y. Jul. 3, 2019), and “possesses reasonable

 knowledge of her account’s history.” Id. “In evaluating whether a communication meets the

 requirement set forth in FDCPA § 1692g(a), the court’s role is to assess whether the ‘least

 sophisticated consumer’ who reads the entire letter would have been aware that the name of the

 creditor appeared in the letter.” Stehly v. Client Servs., Inc., No. 2:18-05103, 2019 WL 2646664,

 at * 3 (E.D.N.Y. June 27, 2019) (emphasis in original); accord Taylor v. MRS BPO, LLC, No.

 2:17-CV-01733, 2017 WL 2861785, at *3 (E.D.N.Y. July 5, 2017). “[S]pecific designations of

 the creditor’s identity are not required to satisfy the FDCPA[;] . . . [E]ven if a collection letter

 does not use the words ‘creditor’ or ‘owner’ to identify the current holder of the debt, the

 FDCPA does not require debt collectors to use ‘magic words’ to avoid liability.” Stehly, 2019

 WL 2646664, at * 3; see also Taylor, 2017 WL 2861785, at * 3 (“[W]hile the letter does not use

 the words ‘creditor’ or ‘owner,’ . . . courts [] have not required ‘magic words’ or specific phrases

 to meet the strictures of 1692(e).”)

         “[C]ourts of this district have repeatedly held that merely stating ‘RE’ and the name of an

 entity in a collection letter does not satisfy the [] requirements of the FDCPA.” Taylor, 2017 WL

 2861785, at * 3 (citing cases); Lugo, 2019 WL 5303957, at * 2 (“[S]ome courts within this

 District [] have held that a singular and unadorned reference to an entity other than the debt

 collector with nothing more than a ‘re:’ in the header of a letter does not meet the FDCPA[.]”

 (citing cases)). However, courts of this district have also repeatedly held that collection letters,

 like the one at issue in this case, which provide not only the name of the creditor, but also the

 account number and the balance due for the account, satisfy the FDCPA. See, e.g. Williams v.

 Client Services, Inc., No. 18-CV-5104, 2020 WL 4345002, at *2 (E.D.N.Y. July 29, 2020),


                                                    8
Case 2:19-cv-00487-SJF-ARL Document 22 Filed 01/25/21 Page 9 of 13 PageID #: 229




 appeal withdrawn, 2020 WL 6471384 (2d Cir. Sept. 10, 2020) (finding that the collection letter,

 which “states ‘RE: Chase Bank USA, N.A.,’ and identifies the account number and balance

 due,” provided “sufficient information for even the least sophisticated consumer to understand

 that the debt collection letter is attempting to collect a debt. . . . Indeed, the least sophisticated

 consumer would understand that he has a debt with Chase and can match the account with the

 account number on the letter.”); Ocampo, 2019 WL 2881422, at * 3 (“By explicitly naming the

 creditor, and by providing additional consistent context indicators in the form of the account

 number and balance due, defendant has satisfied its obligation under § 1692g(a)(2) to provide the

 ‘name of the creditor to whom the debt is owed’ in this letter.”) Indeed, in Lugo, the Honorable

 Allyne R. Ross, United States District Judge, addressed a similar letter to the Collection Letter at

 issue in this case and held, in pertinent part:

                 “The instant Collection Letter refers to the creditor twice, by stating ‘Re: Barclays
                 Bank Delaware.’ The rest of the letter provides context for the consumer to
                 understand that Barclays Bank Delaware is the creditor, and therefore, the
                 communication sufficiently identifies the creditor and is not confusing.

                 The subject line of the Collection Letter identifies both the creditor, Barclays Bank
                 Delaware, and plaintiff’s account number with that institution. This strongly
                 suggests that Barclays Bank Delaware is the current creditor. . . . The bank account
                 number serves as a unique identifier which clarifies the source of the consumer’s
                 debt. . . .

                 . . . The only other entity mentioned in the letter is F&G, which is clearly defined
                 as debt collector and ‘as attorneys.’ . . . There is no indication in the letter that the
                 debt has been sold, transferred, or assigned to another, unnamed entity. . . .
                 Plaintiff’s view that the debt may have been sold to another party not mentioned in
                 the collection letter is an idiosyncratic interpretation that goes beyond the text of
                 the letter. An LSC is not likely to make such a leap.

                 . . . [T]the context of this letter implicitly makes clear that Barclays Bank Delaware
                 is the current creditor. . . . There is no reasonable but inaccurate reading of the letter
                 that an LSC would be susceptible to.”


                                                     9
Case 2:19-cv-00487-SJF-ARL Document 22 Filed 01/25/21 Page 10 of 13 PageID #: 230




  Lugo, 2019 WL 5303957, at * 3.

          The Court sees no reason to depart from Judge Ross’s well-reasoned decision. The debt

  collection letter at issue clearly identifies the creditor, inter alia, by twice providing, in bold,

  capital letters, “Re › BARCLAYS BANK DELAWARE,” both near the top of the letter and on

  the detachable payment slip; by providing the last four (4) digits of the BBD account number

  directly above the “Re” line at the top of the letter; and by indicating, also in capital letters, the

  balance due several lines above the “Re” line, at both the top of the letter and on the detachable

  payment slip. See, e.g. Ocampo, 2019 WL 2881422, at * 2 (finding that a collection letter that

  indicated “Re: Synchrony Bank Walmart MC” at the top of the letter, and the account number

  and the balance due right below that line, “is sufficient information for even the least

  sophisticated consumer to understand that the debt collection letter is attempting to collect a debt

  for Synchrony Bank, the issuing bank for her Walmart credit card.”); Taylor, 2017 WL 2861785,

  at *3 (finding that the fact that “the subject line of the Collection Letter identifies both the

  creditor, Chase, and plaintiff’s account number with Chase Bank . . . strongly suggests that

  Chase is the current creditor[;]” and that “[t]he only other entity mentioned in the letter is MRS,

  which is clearly identified as the debt collector.”)

          Moreover, “[i]t would be particularly difficult for the least sophisticated consumer to be

  confused about who the creditor is because there is no other entity even mentioned in the letter,

  besides defendant.” Ocampo, 2019 WL 2881422, at * 2; accord Williams, 2020 WL 4345002, at

  *2. Since the letter, inter alia, identifies F&G “as attorneys” and indicates, “Your account has

  been placed with this office for collection” and “Please note that we are required, under federal

  law, to advise you that we are debt collectors,” “the least sophisticated consumer would be able


                                                     10
Case 2:19-cv-00487-SJF-ARL Document 22 Filed 01/25/21 Page 11 of 13 PageID #: 231




  to infer that defendant is the debt collector, not the creditor.” Ocampo, 2019 WL 2881422, at * 2.

  Additionally, the Collection Letter clearly invites plaintiff to inquire as to the “name and address

  of the original creditor, if different from the current creditor.” (Compl., Ex. 1). “Therefore, it

  logically follows that . . . the context and contents of the Letter implicitly make clear that

  [Barclays Bank Delaware] is the creditor.” Williams, 2020 WL 4345002, at * 3.

           Finally, Section 1692e prohibits “any false, deceptive, or misleading representation or

  means in connection with the collection of any debt.” However, plaintiff proffers no “reasonable

  but inaccurate interpretation of the letter” to which the least sophisticated consumer would be

  susceptible. Taylor, 2017 WL 2861785, at *3. “[T]he provision of the consumer’s account

  number with the creditor, in conjunction with naming the creditor, eliminates the possibility that

  the Letter could be reasonably read by the least sophisticated consumer to have two or more

  different meanings, one of which is inaccurate.” Williams, 2020 WL 4345002, at *3. Since the

  context of the Collection Letter, read as a whole, implicitly makes clear that Barclays Bank

  Delaware is the current creditor, Lugo, 2019 WL 5303957, at * 3, plaintiff cannot establish a

  violation of the FDCPA. 2 Accordingly, the branch of defendants’ motion seeking summary

  judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure dismissing plaintiff’s

  FDCPA claims alleging that the Collection Letter fails to properly identify the creditor is granted

  and defendants are granted judgment as a matter of law dismissing those claims in their entirety

  with prejudice.




  2
   In light of this holding, it is unnecessary to address the issue of materiality. See, e.g. Taylor, 2017 WL 2861785, at
  * 3 (declining to address the issue of materiality where there was no misrepresentation).
                                                            11
Case 2:19-cv-00487-SJF-ARL Document 22 Filed 01/25/21 Page 12 of 13 PageID #: 232




                  2. “As of” Claim

          Plaintiff alleges that the collection notice he received was misleading in violation of the

  FDCPA because it contained the phrase “Balance Due as of January 24, 2018,” which could lead

  the least sophisticated consumer to falsely believe that his balance might increase. However, the

  first sentence in the section of plaintiff’s opposition brief addressing the “as of” language states,

  “It is undisputed that the debt was static.” (Plf. Opp. at 9).

          In Loiseau v. Forster & Garbus, LLP, No. 18-CV-3232 2020 WL 489462 (E.D.N.Y. Jan.

  30, 2020), the Honorable Joan M. Azrack, United States District Judge, considered and rejected

  this very same claim, finding that Second Circuit precedent, i.e., Dow v. Frontline Asset

  Strategies, LLC, 783 F. App’x 75 (2d Cir. Nov. 4, 2019) (summary order) and Taylor v. Fin.

  Recovery Servs., Inc., 886 F.3d 212 (2d Cir. 2018), is dispositive of this claim. Loiseau, 2020

  WL 489462, at * 2. Like Loiseau, plaintiff admits that the debt at issue here was static and there

  is no mention of any other interest, fees, or charges in the Collection Letter. “As the Second

  Circuit found in Taylor, ‘a collection notice that fails to disclose that interest and fees are not

  currently accruing on a debt is not misleading within the meaning of Section 1692e.’” Loiseau,

  2020 WL 489462, at * 2 (quoting Taylor, 886 F.3d at 215). “The Dow Order then explained how

  the phrase ‘as of,’ when used to describe the amount owed on a static debt, would not lead the

  least sophisticated consumer to believe their debt is dynamic.” Id. Accordingly, the Court agrees

  with Judge Azrack and finds that “the use of the language ‘Balance Due as of [January 24,

  2018]’ to describe a static debt is not false, deceptive, or misleading in violation of the FDCPA.”

  Id. Thus, the branch of defendants’ motion seeking summary judgment pursuant to Rule 56 of

  the Federal Rules of Civil Procedure dismissing plaintiff’s FDCPA claims challenging the “as


                                                    12
Case 2:19-cv-00487-SJF-ARL Document 22 Filed 01/25/21 Page 13 of 13 PageID #: 233




  of” language in the Collection Letter as misleading is granted and defendants are granted

  judgment as a matter of law dismissing those claims in their entirety with prejudice.



  IV.    Conclusion

         For the reasons set forth above, defendants’ motion for summary judgment pursuant to

  Rule 56 of the Federal Rules of Civil Procedure is granted and plaintiff’s FDCPA claims are

  dismissed in their entirety with prejudice. The Clerk of the Court shall enter judgment in favor of

  defendants and close this case.

  SO ORDERED.
                                               ____/s/ Sandra J. Feuerstein_____
                                               Sandra J. Feuerstein
                                               United States District Judge
  Dated: January 25, 2021
         Central Islip, New York




                                                  13
